   Case 3:18-cv-00534-X Document 35 Filed 06/02/20                   Page 1 of 4 PageID 176



                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

   SECURITIES AND EXCHANGE                            §
   COMMISSION,                                        §
                                                      §
            Plaintiff,                                §
                                                      §   Civil Action No. 3:18-CV-00534-X
   v.                                                 §
                                                      §
   AMERICRUDE, INC., SHEZAD                           §
   AKBAR a/k/a TONY AKERMAN, and                      §
   DANIEL WAITE,                                      §
                                                      §
            Defendants.                               §

                         MEMORANDUM OPINION AND ORDER

        On April 3, 2020, plaintiff Securities and Exchange Commission (Commission)

filed its Unopposed Motion to Enter Final Judgment against defendants Americrude,

Inc. (Americrude) and Shezad Akbar [Doc. No. 34]. The Commission notes that it has

reached a settlement with the Americrude and Akbar, and that these defendants

executed the attached consent [Doc. No. 34-1] and agreed to the form of the attached

proposed judgment [Doc. No. 34-2]. The Commission asks the Court to enter the

agreed final judgment and expressly rule that there is no just reason for delaying the

entry of such final judgment under Federal Rule of Civil Procedure 54(b). For the

following reasons, the Court DENIES WITHOUT PREJUDICE the Commission’s

motion and GRANTS LEAVE to the Commission to refile the motion to enter final

judgment by July 2, 2020.1


        1 The Civil Justice Expense and Delay Reduction Plan adopted by this Court provides that
“[e]ach judge will continue to give priority to the monitoring and resolution of pending motions.” U.S.
Dist. Ct. Rules N.D. Tex., CJRA Sec. XI(2). To eliminate undue delay and unnecessary expense to the

                                                  1
   Case 3:18-cv-00534-X Document 35 Filed 06/02/20                     Page 2 of 4 PageID 177



        The Court’s duty to evaluate a proposed consent decree exceeds its duty to

determine the fairness, adequacy, and reasonableness of a mere settlement.2 A

consent decree’s “terms require more careful scrutiny” because “the consent decree

does not merely validate a compromise but, by virtue of its injunctive provisions,

reaches into the future and has continuing effect[.]”3 Specifically, the United States

Court of Appeals for the Fifth Circuit directs district courts considering proposed

consent decrees to

        examine [the proposed consent decree] carefully to ascertain not only
        that it is a fair settlement but also that it does not put the court’s
        sanction on and power behind a decree that violates [the] Constitution,
        statute[s], and jurisprudence. This requires a determination that the
        proposal represents a reasonable factual and legal determination based
        on the facts of record, whether established by evidence, affidavit, or
        stipulation. If the decree also affects third parties, the court must be
        satisfied that the effect on them is neither unreasonable nor proscribed.4

        The Fifth Circuit’s general standard for consent decrees comports with sister

circuits’ specific standards for consent decrees involving an enforcement agency,

including the Commission.              For example, in Securities Exchange Commission v.

Citigroup Global Markets, Inc.,5 the United States Court of Appeals for the Second



parties to this and other civil actions pending on the Court’s docket, and because the Court has
determined that the motion is suitable for resolution in this manner, the Court is deciding this motion
by order rather than by a more detailed memorandum opinion.
        2 U.S. v. City of Miami, Fla., 664 F.2d 435, 441 (5th Cir. 1981) (en banc) (Rubin, J., concurring)
(“When presented with a proposed consent decree, the court’s duty is akin, but not identical to its
responsibility in approving settlements of class actions, stockholders’ derivative suits, and proposed
compromises of claims in bankruptcy. In these situations, the requisite court approval is merely the
ratification of a compromise. The court must ascertain only that the settlement is fair, adequate and
reasonable.” (citations and quotation marks omitted)).
        3   Id.
        4   Id.
        5   752 F.3d. 285 (2d Cir. 2014).

                                                    2
   Case 3:18-cv-00534-X Document 35 Filed 06/02/20                 Page 3 of 4 PageID 178



Circuit advises:

       A court evaluating a proposed S.E.C. consent decree for fairness and
       reasonableness should, at a minimum, assess (1) the basic legality of the
       decree; (2) whether the terms of the decree, including its enforcement
       mechanism, are clear; (3) whether the consent decree reflects a
       resolution of the actual claims in the complaint; and (4) whether the
       consent decree is tainted by improper collusion or corruption of some
       kind.6

In considering these factors, the “primary focus of the inquiry” is “ensuring the

consent decree is procedurally proper[.]”7

       Here, the Commission filed an unopposed motion to enter final judgment and

attached copies of the proposed consent decree and agreed judgment.                       But the

Commission’s motion does not demonstrate—through use of the factors discussed in

this Order—that its proposed consent decree and agreed judgment are procedurally

proper. Therefore, the Court DENIES WITHOUT PREJUDICE the motion to enter

final judgment and GRANTS LEAVE to the Commission to refile the motion to enter

final judgment by July 2, 2020.

       In the Commission’s renewed motion, the Commission must demonstrate that

its proposed consent decree and agreed judgment satisfies the following standards.8

First, the renewed motion must establish that: (1) the proposed consent decree

comports with the Constitution, relevant statutes, and binding jurisprudence; (2) the

terms of the proposed consent decree, including its enforcement mechanism, are



       6   Id. at 294–95 (citations omitted).
       7   Id. at 295.
       8 If the proposed consent decree and agreed judgment satisfy these standards, these ought not
to be revised; only the motion demonstrating that the proposed consent decree and agreed judgment
meet these standards must be amended and refiled.

                                                 3
   Case 3:18-cv-00534-X Document 35 Filed 06/02/20         Page 4 of 4 PageID 179



clear; (3) the proposed consent decree reflects a resolution of the actual claims in the

complaint; and (4) the proposed consent decree is not tainted by improper collusion

or corruption of some kind. Second, these factual and legal determinations must

comport with the facts of record and be established by evidence, affidavit, or

stipulation.



      IT IS SO ORDERED this 2nd day of June 2020.




                                       BRANTLEY STARR
                                       UNITED STATES DISTRICT JUDGE




                                           4
